MEMORANDUM DECISION                                                                 FILED
                                                                                    Sep 27 2017, 10:46 am
      Pursuant to Ind. Appellate Rule 65(D),                                              CLERK
      this Memorandum Decision shall not be                                           Indiana Supreme Court
                                                                                         Court of Appeals
                                                                                           and Tax Court
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Darren Bedwell                                           Curtis T. Hill, Jr.
      Marion County Public Defender Agency                     Attorney General of Indiana
      Indianapolis, Indiana
                                                               J.T. Whitehead
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Aaron T. Coleman,                                        September 27, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1704-CR-670
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Ronnie Huerta,
      Appellee-Plaintiff.                                      Commissioner
                                                               Trial Court Cause No.
                                                               49G09-1511-F6-041287



      Mathias, Judge.


[1]   Aaron Coleman (“Coleman”) was assessed a $100 supplemental public

      defender fee after a probation violation hearing at which he was found indigent


      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-670 | September 27, 2017          Page 1 of 4
      to all outstanding balances. In this appeal, Coleman argues the trial court

      abused its discretion when it imposed the $100 fee.


[2]   We reverse and remand for the issuance of an amended sentencing order.


                                  Facts and Procedural History
[3]   Coleman was charged with one count of level 6 Felony theft on November 20,

      2015. At the initial hearing held the same day, the trial found that Coleman was

      able to pay the cost of representation, and he was ordered to pay a $100 fee to

      the Supplemental Public Defender Service Fund. Coleman pleaded guilty and

      was sentenced on March 21, 2016. On January 20, 2017, the Marion Superior

      Court probation department sent the trial court a memorandum seeking

      clarification on whether to assess certain fees against Coleman. A hearing was

      set for March 8, 2017.


[4]   At the hearing, the trial court asked Coleman about his financial situation.

      After questioning Coleman, the trial court stated, “Alright, we’ll find you

      indigent to any outstanding balances.” Tr. pp. 36–37. However, the sentencing

      order1 from the March 8 hearing shows that the court assessed a $100

      “Supplemental Public Defender Fee.” Appellants App. p. 19. Coleman now

      timely appeals the imposition of the $100 fee.




      1
       The probation department filed a Notice of Probation Violation on March 7, 2017, therefore the March 8,
      2017 hearing related to the probation violations and not the assessment of fees.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-670 | September 27, 2017       Page 2 of 4
                                        Discussion and Decision
[5]   Coleman’s sole argument on appeal is that the trial court abused its discretion

      when it imposed the $100 supplemental public defender fee after finding

      Coleman indigent to any outstanding balances. Decisions to levy fines, costs, or

      fees are generally left to the trial court’s discretion, and we will only reverse if

      we find an abuse. Langdon v. State, 71 N.E.3d 1162, 1163 (Ind. Ct. App. 2017).

      As long as the fees imposed fall within the parameters provided by statute, we

      will not find an abuse of discretion. Id.


[6]   There are three Indiana statutes that directly address the imposition of public

      defender fees, and the trial court has the discretion to use any of the three or a

      combination thereof. Each of the three statutes require the trial court to make a

      specific finding of a defendant’s ability to pay before assessing fees.2 A trial

      court is not bound to the ability of a defendant to pay costs at a given time, but

      rather, “[t]he court may review the finding of indigency at any time during the

      proceedings.” Ind. Code § 35-33-7-6(d).


[7]   When Coleman was initially charged, the trial court made a finding as to his

      ability to pay when it originally assessed the $100 fee. Appellant’s App. p. 37.

      However, at the March 8 hearing, the trial court explicitly found that Coleman




      2
        See Ind. Code § 35-33-7-6(a) (“[T]he judicial officer shall determine whether a person who requests assigned
      counsel is indigent.”); Ind. Code § 33-40-3-6(a) (“If at any stage of a prosecution for a felony or misdemeanor
      the court makes a finding of ability to pay the costs of the representation . . . the court shall require payment
      by the person.”); Ind. Code § 33-37-2-3(a) (“[W]hen the court imposes costs, it shall conduct a hearing to
      determine whether the convicted person is indigent.”).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-670 | September 27, 2017             Page 3 of 4
      was indigent and stated that it would find Coleman “indigent to any

      outstanding balances.” Tr. pp. 36–37. Therefore, it appears the trial court meant

      to exercise its authority under Indiana Code section 35-33-7-6(d) to remove the

      fee; however, the sentencing order does not accurately reflect this intention. See

      Banks v. State, 847 N.E.2d 1050, 1052 (Ind. Ct. App. 2006) (finding that the trial

      courts imposition of a public defender fee was in error because the defendant

      was found indigent), trans. denied. Thus, the trial court abused its discretion in

      assessing the fee in its sentencing order. 3


[8]   We reverse the trial court’s imposition of the supplemental public defender fee

      and remand for the issuance of an amended sentencing order.


      Vaidik, C.J., and Crone, J., concur.




      3
        The State contends that the appeal is moot because “[t]he trial court’s order from March 8, 2017, under any
      logical reasoning, already relieves Defendant of all of his outstanding, court-imposed, previously imposed,
      monetary obligations.” Appellee’s Br. at 8. We agree with the State’s reading of the trial court’s order, but
      disagree that the issue is moot. The trial court’s sentencing order assesses a $100 fee against Coleman.
      Removing this fee would obviate Coleman’s obligation to pay. Therefore, the case is not moot; effective relief
      can be rendered to Coleman, and the concrete controversy at issue has yet to be settled. Mosley v. State, 908
N.E.2d 599, 603 (Ind. 2009).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-670 | September 27, 2017           Page 4 of 4